Per Curiam.
This cause having been submitted to the court at a former day of this term upon the transcript of the record of the decree appealed from, and briefs of counsel for the respective parties, and the record having been seen and inspected, and the court being now advised of its judgment to be given in the premises, it seems to the court that there is no error in the said decree. The order of the County Commissioners for the building of the Court House, as set forth in the record brought here on appeal, is fatally defective, because it does not state in words or in effect that a majority of said Board of County Commissioners have determined that it is necessary to erect such Court House. Chapter 5698, Laws of 1907. It is, therefore, considered, ordered and decreed by , the court that the said decree of the Circuit Court be and the same is *565hereby affirmed. Osban v. Cooper 63 Fla. 542, 58 South. Rep. 50. It is further ordered that the appellees do have and recover of and from the appellants their costs by them in this behalf expended, which costs are taxed at the sum of-Dollars, all of which is ordered to be certified to the court below.
Appeal from the Circuit Court for Lee County; F. A. Whitney, Judge.
Shackleford, C. J., and Taylor and Whitfield, J. J., concur.
Cockrell and Hocker, J. J., absent.